UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21606 Investment Company Act File Number: TILSON INVESTMENT TRUST (Exact name of registrant as specified in charter) 152 West 57th Street, 46th Floor, New York, NY10019 (Address of principal executive offices) (Zip code) ALPS Fund Services, Inc., 1290 Broadway, Suite 1100, Denver, CO 80203 (Name and address of agent for service) Registrant’s telephone number, including area code: (252) 234-9000 Date of fiscal year end:October 31 Date of reporting period: May 1, 2013 – July 31, 2013 Item 1 – Schedule of Investments. Tilson Dividend Fund Schedule of Investments As of July 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 74.91% Consumer Discretionary - 15.02% Bayerische Motoren Werke AG $ Body Central Corp.(a)(b) Bravo Brio Restaurant Group, Inc.(a)(b) Coach, Inc.(a) Skullcandy, Inc.(a)(b) Whistler Blackcomb Holdings, Inc. Consumer Staples - 2.66% Cott Corp. Energy - 6.00% Mitcham Industries, Inc.(a)(b) Prosafe SE WPX Energy, Inc.(a)(b) Financials - 17.14% American International Group, Inc.(b) Brookfield Asset Management, Inc., Class A Brookfield Real Estate Services, Inc. First American Financial Corp. PICO Holdings, Inc.(b) Health Care - 0.26% Transcept Pharmaceuticals, Inc.(a)(b) Industrials - 6.33% MFC Industrial, Ltd. Miller Industries, Inc. Tetra Tech, Inc.(b) Information Technology - 27.50% Acxiom Corp.(b) Apple, Inc. Blucora, Inc.(a)(b) EMC Corp. InterDigital, Inc. Magnachip Semiconductor Corp.(a)(b) Peregrine Semiconductor Corp.(a)(b) Rosetta Stone, Inc.(a)(b) TIBCO Software, Inc.(a)(b) Total Common Stocks (Cost $45,824,599) Principal Value Value CONVERTIBLE CORPORATE BONDS - 2.64% Information Technology - 2.64% Blucora, Inc., 04/01/19, 4.25% $ Total Convertible Corporate Bonds (Cost $1,558,380) Shares Value SHORT TERM INVESTMENTS - 24.83% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010%(c) Total Short Term Investments (Cost $16,397,950) Total Value of Investments (Cost $63,780,929) - 102.38% $ Liabilities in Excess of Other Assets - (2.38)% ) Net Assets - 100.00% $ (a) Portion of security is subject to call options written. (b) Non-income producing investment. (c) Represents 7 day effective yield. Common Abbreviations: Ltd. - Limited. Schedule of Written Options Number of Contracts Exercise Price Maturity Date Value WRITTEN CALL OPTIONS Blucora, Inc. $ 10/19/2013 $ ) Blucora, Inc. 10/19/2013 ) Blucora, Inc. 01/18/2014 ) Blucora, Inc. 01/18/2014 ) Body Central Corp. 10/19/2013 ) Body Central Corp. 01/18/2014 ) Bravo Brio Restaurant Group, Inc. 57 09/21/2013 ) Coach, Inc. 08/17/2013 ) Magnachip Semiconductor Corp. 12/21/2013 ) Magnachip Semiconductor Corp. 12/21/2013 ) Mitcham Industries, Inc. 09/21/2013 ) Mitcham Industries, Inc. 24 12/21/2013 ) Peregrine Semiconductor Corp. 10/19/2013 ) Peregrine Semiconductor Corp. 01/18/2014 ) Rosetta Stone, Inc. 12/21/2013 ) Rosetta Stone, Inc. 12/21/2013 ) Skullcandy, Inc. 09/21/2013 ) Skullcandy, Inc. 09/21/2013 ) TIBCO Software, Inc. 86 11/16/2013 ) Transcept Pharmaceuticals, Inc. 10/19/2013 ) WPX Energy, Inc. 01/18/2014 ) Total Written Call Options (Premiums Received $933,937) $ ) Summary of Investments % of Net Assets Value Common Stocks Consumer Discretionary % $ Consumer Staples Energy Financials Health Care Industrials Information Technology Convertible Corporate Bonds Short Term & Liabilities in Excess of Other Assets Total % $ See Notes to Quarterly Schedule of Investments. Tilson Investment Trust Notes to Quarterly Schedule of Investments July 31, 2013 (Unaudited) 1. ORGANIZATION The Tilson Dividend Fund (the “Fund”) is part of The Tilson Investment Trust (the “Trust”), which was organized as a Delaware statutory trust a registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-ended management investment company. The Fund in this report is classified as non-diversified as defined in the 1940 Act. The Tilson Dividend Fund (the “Dividend Fund”) commenced operations on March 16, 2005. The investment objective of the Fund is to seek maximum total return through a combination of capital appreciation and current income. The Fund invests in common stocks of companies that the Advisor believes to be undervalued in their respective markets, but which also offer high dividend yields relative to the average yields of the broad market. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Estimates The preparation of Schedule of Investments is in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures during the reported period. Management believes the estimates and security valuations are appropriate; however, actual results could differ from those estimates, and the security valuations reflected in the Schedule of Investments may differ from the value the Fund ultimately realizes upon sale of the securities. Investment Transactions and Investment Income Investment transactions are accounted for as of the date purchased or sold (trade date). Dividend income is recorded on the ex-dividend date. Certain dividends from foreign securities will be recorded as soon as the Fund is informed of the dividend if such information is obtained subsequent to the ex-dividend date. Interest income is recorded on the accrual basis and includes amortization of discounts and premiums. Gains and losses are determined on the identified cost basis, which is the same basis used for federal income tax purposes. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. Purchases and sales of securities and income items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes, and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. Investment Valuation The Fund’s investments in securities are carried at fair value. Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time. Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price. Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation. A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures. Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Tilson Investment Trust Notes to Quarterly Schedule of Investments July 31, 2013 (Unaudited) Option Valuation Exchange-listed options are valued at their last quoted sales price as reported on their primary exchange as of 4 p.m. Eastern Time (the “Valuation Time”). For purposes of determining the primary exchange for each exchange-traded portfolio option the following shall apply: (i) if the option is traded on the Chicago Board Options Exchange (“CBOE”), the CBOE shall be considered the primary exchange for such option, unless the Advisor instructs the Administrator in writing to use a different exchange as the primary exchange for such option; and (ii) if the option does not trade on the CBOE, the Advisor shall instruct the Administrator in writing as to the primary exchange for such option. Unlisted options for which market quotations are readily available are valued at the last quoted sales price at the Valuation Time. If an option is not traded on the valuation date, the option shall be priced at the mean of the last quoted bid and ask prices as of the Valuation Time. An option may be valued using Fair Valuation when (i) the option does not trade on the valuation date; and (ii) reliable last quoted bid and ask prices as of the Valuation Time are not readily available. Fair Value Measurement GAAP establishes a framework for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that a Fund has the ability to access at the measurement date; Level 2 – Quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Significant unobservable prices or inputs (including a Fund’s own assumptions in determining the fair value of investments) where there is little or no market activity for the asset or liability at the measurement date. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in the aggregate, that is significant to fair value measurement. The valuation techniques used by the Fund to measure fair value during the period ended July 31, 2013 maximized the use of observable inputs and minimized the use of unobservable inputs. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used in valuing the Fund’s assets and liabilities as of July 31, 2013: Tilson Dividend Fund Investments in Securities at Value Level 1 Level 2 Level 3 Total Assets Common Stocks: Consumer Discretionary $ $
